DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/21 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/21 was filed after the mailing date of the Notice of Allowance on 11/20/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Spears on 02/17/21.
The application has been amended as follows: 
Claims 22 and 35-40 have been cancelled

(a) a body; 
(b) a shaft assembly extending distally from the body; 
(c) an ultrasonic blade positioned distal to the shaft assembly; 
(d) a pivoting member comprising a clamp arm, wherein the pivoting member is pivotably coupled with the shaft assembly about a pivot axis, wherein the clamp arm is pivotable with respect to the ultrasonic blade from an open position to a closed position to thereby clamp tissue between the pivoting member and the ultrasonic blade; and 
(e) a guide feature comprising a tapered projection configured to laterally align the clamp arm relative to the ultrasonic blade as the clamp arm is pivoted toward the ultrasonic blade.
(f) a slot comprising walls configured to fit closely around the tapered projection, wherein the tapered projection bears against the walls of the slot with progressively increasing force as the clamp arm is pivoted toward the ultrasonic blade.
24.	(Currently Amended) The ultrasonic instrument of claim 21, wherein the pivoting member defines [[a]]the slot dimensioned to receive the tapered projection.
Reason for Allowance
Claims 21 and 23-34 allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of an ultrasonic instrument that includes wherein the tapered projection bears against the walls of the slot with progressively increasing force as the clamp arm is pivoted toward the ultrasonic blade.
As to claim 21, cited prior art references Johnson, Smith, Huitema, Garrison, and Eichmann discloses the invention substantially as claimed but fail to detail wherein the projection bears against the walls of the slot with progressively increasing force as the clamp arm is pivoted toward the ultrasonic blade.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/MELANIE R TYSON/Primary Examiner, Art Unit 3771